Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

                                                                   Disclaimer 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al (JP11-209861) in view of Kosaku et al (JP3-260045).
Nagai provides a steel wire introducing device used in a dipping area of a steel wire comprising a tubular body (10) having a predetermined length, the tubular body having a through hole for introducing steel wire (11) into the tubular body, a guide cylinder (3), and a lower dipping region (area of 4 and below) of predetermined length from one end part of the tubular body in a longitudinal direction of the tubular body for dipping the dipping region in molten aluminum.  Nagai is silent concerning dimension of the tubular body, the dimension of length of the tubular body, length of dipping region, and cross sectional area values of the tubular body to that of the steel wire.  However, Kosaku provides in a hot dipping device wherein wire is fed in a different direction yet still enables the steel wire to pass through the tubular body while simultaneous being dipped with the tubular body with iron conduit or guide (17) having an inner .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nagai et al (JP11-209861) in view of Kosaku et al (JP3-260045) and Ryan (US 2,617,148).
Nagai provides a steel wire introducing device used in a dipping area of a steel wire comprising a tubular body (10) having a predetermined length, the tubular body having a through hole for introducing steel wire (11) into the tubular body, a guide cylinder (3), and a lower dipping region (area of 4 and below) of predetermined length from one end part of the tubular .

Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 
Applicant contends that all obviousness rejections based at on the teachings of Nagai et al (JP11-209861) in view of Kosaku et al (JP3-260045) should be withdrawn because the applied prior art does not disclose or suggest that “the through hole is configured to have an opening part such that a value of the ratio of an area of the opening part of the through hole to an area of the cross section of the steel wire is 3 to 4000”.
This argument is well taken in that the applied prior art does not explicitly teach or suggest the through hole opening part having a ratio with an area of the opening part of the through hole to an area of the cross section of the steel wire being 3 to 4000.  However, minimally, the prior art to Kosaku gives light to dimension of the tubular body including opening inner diameter of 5mm (see bottom of page 4 of English translation) and configuring opening of the through hole to be several times larger in area to that of the area of cross section of the wire would have been within the purview of one skilled in the art because this would prevent undesired movement of the wire through the tubular body and effect uniformity in the shaping of the wire coated product.  The suitable area of the tubular body including guide device opening relative to that of the cross section of the wire passing there through in order to prevent undesired 
Applicant contends that all obviousness rejections based at on the teachings of Nagai et al (JP11-209861) in view of Kosaku et al (JP3-260045) should be withdrawn because Nagai and Kosaku are from different applications/purposes/environments and there would be no reasonable rational reason to employ, in Nagai, the heating cylinder 15 and the guide pipe 17 of Kosaku in place of the guide cylinder 3 and the heat insulating cylinder 4 of Nagai.  
In response, this argument is not deemed persuasive to remove the obviousness rejection based on the structural teachings of Nagai and Kosaku because both patents are from the steel wire hot dip coating apparatus prior art area and thereby are related from the same environment.  The intended use of the tubular body claimed or even the direction of feed of the steel wire do not bear weight on the patentability of the instantly claimed invention because Applicant is claiming detail to a tubular body or pipe (see Applicant’s Fig. 2 of the instantly claimed invention).  The rationale for the rejection has never been based on employing, in Nagai, the heating cylinder 15 and the guide pipe 17 of Kosaku in place of the guide cylinder 3 and the heat insulating cylinder 4 of Nagai.  The rationale of consideration of the area dimension of the opening of the tubular body or conduit relative to that of the area dimension of cross section of the steel wire would be determined via routine experimentation.  The suitable area of the tubular 
Applicant contends that all obviousness rejections based at on the teachings of Nagai et al (JP11-209861) in view of Kosaku et al (JP3-260045) and Ryan (US 2,617,148) should be withdrawn because the applied prior art does not disclose or suggest that “the through hole is configured to have an opening part such that a value of the ratio of an area of the opening part of the through hole to an area of the cross section of the steel wire is 3 to 4000”.
For reasoning mentioned previously, the combined teachings of Nagai in view of Kosaku have been maintained yet further Ryan does recognize in the art of treating filament in molten metal environment (col. 8, line 1).  It was known in the art of forming filament or wire products using molten metal to consider the ratio of the area of a filament or wire at its center relative to the cross sectional area of the guide conduit (i.e., tubular body) through which the filament or wire would travel to be about 1/17.6 or 5.7% so that as the filament or wire would move through the guide conduit, movement of the filament or wire would be unaltered or negatively affected so that uniformity in shaping or application of fluid/liquid to the filament or wire would result as evidenced by Ryan (col. 1, lines 1-24; col. 2, lines 5-17; col. 3, lines 22-30; col. 4, lines 18-21; col. 8, lines 28-31).  In light of teachings of Kosaku and Ryan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to determine in the Nagai device, via routine experimentation, the suitable ratio of the area of the opening of the through hole of the guide device to that of the cross section of the wire passing there through in order to prevent undesired movement of the wire through the tubular body and effect uniformity in the coating and shaping of the wire product. Furthermore, the wire intended to be used with the instantly claimed invention does not form a part of the instantly claimed steel wire introducing device such that any structural detail to the wire including dimensions thereto would not be given patentable weight.  Thus, all obviousness rejections based at on the teachings of Nagai et al (JP11-209861) in view of Kosaku et al (JP3-260045) and Ryan (US 2,617,148) have been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E. EDWARDS whose telephone number is (571)272-1227.  The examiner can normally be reached on 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAURA EDWARDS/Primary Examiner, Art Unit 1717                                                                                                                                                                                                        
le
3/20/2021